UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-4314


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MARKEITH LOYD,

                 Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00119-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.   Debbie H.
Stevens, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Markeith          Loyd    pled       guilty,     pursuant       to    a      plea

agreement under Fed. R. Crim. P. 11(c)(1)(C), to one count of

possession    of     items     designed      and    intended    to    be    weapons,      in

violation    of    18    U.S.C.      § 1791(a)(2),         (d)(1)(B)      (2006).         The

district     court      imposed       a    twenty-seven–month         sentence.            On

appeal, Loyd’s          counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states that he

finds no meritorious issues for appeal, but questions whether

Loyd’s   sentence        is    unreasonable        because     it    is    greater       than

necessary to accomplish the goals of 18 U.S.C. § 3553(a) (2006).

Although informed of his right to do so, Loyd has not filed a

supplemental       brief.       The       Government   has     declined      to    file     a

response.    We affirm.

            We review a district court’s imposition of a sentence

under a deferential abuse-of-discretion standard. *                         See Gall v.

United   States,      552     U.S.    38,    51    (2007).      We    presume      that     a

sentence     within       a    properly-calculated           Guidelines          range    is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

     *
       Loyd’s plea agreement included a waiver barring an appeal
from a sentence within the range of twenty-four to thirty months
imprisonment. However, the Government has not filed a motion to
dismiss asserting the waiver, and we do not sua sponte enforce
appellate waivers.   See generally United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005) (citing United States v. Brock,
211 F.3d 88, 90 n. 1 (4th Cir. 2000)).



                                             2
2007).     Loyd’s counsel points to several factors that may have

lent support to a lower sentence in Loyd’s case, but none of

these considerations demonstrate that Loyd’s within-Guidelines

sentence is unreasonable.               United States v. Montes–Pineda, 445

F.3d 375, 379 (4th Cir. 2006).                     The district court provided a

sound explanation for rejecting Loyd’s request for a lesser term

of imprisonment at sentencing.                    The record does not support a

finding that the district court’s sentence is unreasonable in

this regard.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Loyd’s conviction and sentence.                          This court

requires that counsel inform Loyd, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Loyd requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Loyd.            We dispense with oral argument because the

facts    and    legal    contentions      are       adequately        presented    in    the

materials      before    the    court    and        argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED



                                              3